Dissenting Opinion by
Mr. Justice Bell:
In my judgment, Section 1506 B of the Banking-Code of Pennsylvania — which authorizes a foreign corporation to act as trustee in this Commonwealth when it shall be appointed such fiduciary “by deed of trust inter vivos or by any Court or Register of Wills of this Commonwealth” — is too narrowly construed and unwisely restricted by the majority Opinion. In these days of reciprocal banking laws, when America is “flying”, when residents of every state often have multiple dwellings and businessmen multiple plants, and when people are frequently moving their homes and their businesses, when New York is “just around the corner,” when banks are doing an interstate business and are thoroughly examined and strictly supervised, the Bank*626ing Code should receive a liberal rather than a narrow restrictive construction. I believe the Legislature intended to allow a foreign bank to act as fiduciary in Pennsylvania,* whenever it is appointed as fiduciary under the terms of the deed of trust, whether expressly appointed by the settlor or by a trustee thereof by, with and under the settlor’s authority. The ancient maxim “qui facit per alium facit per se” is particularly applicable in this case.
With respect to the successor corporate trustee-bank to be appointed by the Orphans’ Court of Allegheny County under the deed of trust of 1927, that Court would retain complete control of these trust funds and of a New York bank-trustee. In my judgment there is no justification, except natural local pride, for refusal to appoint at the request of all the parties in interest a highly reputable New York bank as co-trustee.** I believe the action of the lower Court was a clear abuse of discretion.
For these reasons I would reverse, in each case, the decree of the lower Court.

 and reciprocally.


 Under a thinly disguised feeling of reciprocity, New York will reciprocate and Pennsylvania banks and trust companies will be the sufferers.